FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                             VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                       Seventh District of Texas               MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                     Potter County Courts Building               P. O. Box 9540
                                                                                   79105-9540
                                      501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                        Amarillo, Texas 79101-2449                   (806) 342-2650

                                     www.txcourts.gov/7thcoa.aspx

                                            May 4, 2015

Randall C. Sims                                   Jeffrey Hill
District Attorney                                 Attroney at Law
501 S. Fillmore, Suite 5A                         PO Box 763
Amarillo, TX 79101                                Bushland, TX 79012
* DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00108-CR, 07-15-00109-CR
          Trial Court Case Number: 68,790-D, 68,791-D

Style: Kathryn Pendleton v. The State of Texas

Dear Counsel:

          The following was filed in the captioned appeal as of Monday, May 04,
2015:

                     Clerk’s Record (2 volumes in each appeal w/volume 2 sealed)

                                                       Very truly yours,
                                                       Vivian Long
                                                       VIVIAN LONG, CLERK

 xc:      Honorable Don R. Emerson (DELIVERED VIA E-MAIL)
          Jill Zimmer (DELIVERED VIA E-MAIL)
          Caroline Woodburn (DELIVERED VIA E-MAIL)